DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 09/22/2021. Claims 1-20 have been amended and no claims have been newly added. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see pages 10-13 filed 09/22/2021, with respect to 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  The 35 U.S.C. 102 of claims 1-2, 5, 14-15 and 17-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ganjineh et al. US20200098135A1.
Applicant’s arguments, see pages 9-10, filed 09/22/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 2, 4-12, 15, and 18 has been withdrawn. 
Applicant's arguments, see pages 11-12, filed 09/22/2021 have been fully considered but they are not persuasive. The remarks cite that Ganjineh does not appear to disclose selecting images according to the specified factors nor does it disclose coloring as now claimed. The examiner respectfully disagrees. With regard to disclosing the coloring as claimed, see at least Para. 0097 of Ganjineh, “an orthorectified road image is generated in which the pixel value of each pixel in the image represents the colour of the location in environment detected , such that the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the image.”
Furthermore, selecting the images based on specified factors is demonstrated in Ganjineh, such as based, at least in part, on environmental conditions (Para 0271, “by daytime, season, weather conditions, etc.), a current time(Para 0048, “at a particular point in time”), and date of capture (Para 0120-0121, “matching and/or aligning the positions of one or more features with the positions of the corresponding features in the reference map section” and “when the matching indicates that the reference map section is out of date” (i.e. based on date of capture).)
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Objections
Claim 8 and 9 are objected to because of the following informalities:  
Claim 8 has been amended to include “wherein segmenting comprises applying shadow removal masks trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area.” A link doesn’t exist between “applying shadow removal masks” and “trees, vehicles, street furniture, buildings, and dynamic objects”. The for trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area.”
Claim 9 has been amended to include “wherein segmenting comprises applying occlusion masks drivable area, vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.”  A link doesn’t exist between “applying occlusion masks” and “drivable area, vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.” The limitation should read  “wherein segmenting comprises applying occlusion masks for a drivable area, vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-7, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganjineh et al. US20200098135A1 (henceforth Ganjineh).

Regarding claim 1,
Ganjineh discloses:
A method (See abstract)  comprising; determining a ground map of a geographical area, the ground map including depth information about the geographical area representing a surface topology (See Para. 0228, “ A ground mesh may be generated including any ground-level features within the road network” (i.e. depth information));
 processing images, including selecting a subset of images from images of the geographical area to generate an overhead view image of the geographical area in combination with the ground map (See Para. 0229, “The ground mesh may in turn be used along with the images from the camera and associated poses to generate an orthorectified image of the road. For example, a bird's eye mosaic georeferenced image of the road may be generated containing a 2D top view of the trip in which the images are projected onto the ground mesh and blended/weighted together,”)
and based, at least in part, on environmental conditions (Para 0271, “by daytime, season, weather conditions, etc.), a current time(Para 0048, “at a , and date of capture (Para 0120-0121, “matching and/or aligning the positions of one or more features with the positions of the corresponding features in the reference map section” and “when the matching indicates that the reference map section is out of date” (i.e. based on date of capture).); 
dividing the ground map into sampling points of the geographical area (See Para. 0228 “ground mesh” and Para. 0096, “A height map of the ground mesh can then be generated to allow the height to be sampled at any arbitrary point.”); and coloring the overhead view image by determining a color of patches of the overhead view image from the subset of images, a patch represents a sampling point of the geographical area. (See at least Para. 0097, “an orthorectified road image is generated in which the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the road image.” And Para. 0229, “The ground mesh may in turn be used along with the images from the camera and associated poses to generate an orthorectified image of the road. For example, a bird's eye mosaic georeferenced image of the road may be generated containing a 2D top view of the trip in which the images are projected onto the ground mesh and blended/weighted together, such that the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the image.” A color in the image of the overhead view image is 


Regarding claim 2,
Ganjineh discloses:
wherein determining the color comprises determining color of the patches of the overhead view image for the sampling points, and wherein the color of the patches is determined from the color of respective image portions of the subset of images that correspond the sampling points.
(See at least Para. 0097, “an orthorectified road image is generated in which the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the road image.” And Para. 0229, “The ground mesh may in turn be used along with the images from the camera and associated poses to generate an orthorectified image of the road. For example, a bird's eye mosaic georeferenced image of the road may be generated containing a 2D top view of the trip in which the images are projected onto the ground mesh and blended/weighted together, such that the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the image.” The color in the image of the overhead view image is determined from the color the subset of images captured from the camera, which corresponds to the color of the patches of the overhead view image.)



Regarding claim 3,
Ganjineh discloses:
selecting the subset to generate a consistent set of images of the geographic area.  
(See para 0185, “the images 500 may be provided along with a (coarse) location 502, as described above. For instance, the image data may be combined with GNSS positioning data, e.g. from a navigation module of the vehicle, in order to provide an approximate location and an accurate timestamp for the obtained images.”)

Regarding claim 4,
Ganjineh discloses:
wherein selecting a subset of images comprises segmenting the at least one of the plurality of images to isolate a ground area.
	(See para 0204, “image segmentation processing step” and Fig. 16)

Regarding claim 5,
Ganjineh discloses:
further comprising determining one or more color correction adjustments to the at least one of the images to apply a consistent style to the overhead image
(See Para. 0229)

Regarding claim 6,
Ganjineh discloses:
further comprising using a trained computer-based model to determine the color (See at least Para. 0209-0210)

Regarding claim 7,
Ganjineh discloses:
further comprising at least one trained computer-based model comprises at least one of: machine learning models, classifiers, and/or and Generative Adversarial Networks to apply a learned consistent style to the images.
(See Para. 0209)

Regarding claim 10,
Ganjineh discloses:
wherein segmenting comprises applying ground surface masks to classify pixels of the images that substantially correspond to the ground surface as semantic features.  
(See para 0204.)
	
	Regarding claim 11,
Ganjineh discloses:
wherein processing one or more of the images comprises: determining a drivable surface within a respective one of the image; determining portions of the drivable surface that relate to shadows using an image brightness saturation threshold; and replacing color saturation of the shadow of the respective one of the images with a color saturation of neighboring non-shadow portions of the drivable surface.
(See para 0234 and Figs. 18A-B)

Regarding claim 12,
Ganjineh discloses:
wherein determining the color for the patches comprises;  33 determining a three dimensional position of the sampling points to indicate whether a color is to be assigned to a respective one of the patches corresponding to one of the sampling point by querying a geometric map to determine a three dimensional position for at least a region of the geographical area captured in at least one of the images from the subset of images.  
(See para 0227)

Regarding claim 13,
Ganjineh discloses:
wherein dividing the ground map into a plurality of sections comprises dividing the ground map into one of: square grids, tiles, and/e quadtrees.
(See Para. 0228, “The ground mesh may generally comprise either a grid-style and/or tongue-style ground mesh, e.g. as shown in FIGS. 17A-170”)



Ganjineh discloses:
wherein the images comprise limited field of view images (See Para. 0047, “within the field of view of the cameras”and one or more sequence of images (See Para. 0048, “the sequence of images comprises a video sequence”.)



Regarding claim 15,
Ganjineh discloses:
wherein the images are captured at a ground level
(See at least Fig. 9 and Para. 0062, “ground level points”.)



Regarding claim 16,
 Ganjineh discloses:
wherein the ground map is used to determine a correlation between the color of a respective sampling point using the color of the sampling point in the subset of images by calculating the positions in the geographical area observed in each of the plurality of images using a surface and physical dimensions and elevation (Para 0094) of the surface in the ground map.
(See para 0227)



Regarding claim 17,
 Ganjineh
wherein the ground map is generated using at least one of: LIDAR, RADAR, SONAR [[or]] and stereo cameras. (See Para. 0094, a “ground mesh” is generated from the sequence of images from stereo cameras.)

Regarding claim 18,
 Ganjineh discloses:
wherein processing the images further comprises using features associated with the ground map that are captured in the subset of images.
(See Para. 0229, the features associated with the ground map that are captured in the subset of images are used (i.e. images are projected onto the ground mesh and blended/weighted together).)

Regarding claim 19,
Ganjineh discloses the same limitations as recited above in claim 1.

Regarding claim 20,
Ganjineh discloses the same limitations as recited above in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh in view of KUROSAKI HISASHI JP2002024810A (henceforth HISASHI)

Regarding claim 8,
Ganjineh discloses the limitations as recited in claims 1 and 4 above. Ganjineh does not specifically state wherein segmenting comprises applying shadow removal masks for trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area. However, Hisashi teaches:
wherein segmenting comprises applying shadow removal masks for trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area. (See Para. 0004, “not only the shadows of fixed objects such as buildings and street trees on the road can be removed, but also the shadows of moving vehicles and areas with uniform density such as general vehicles can be removed. “ Shadows of trees, vehicles, street furniture (i.e. street trees), buildings, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ganjineh to incorporate the teachings of Hisashi to include wherein segmenting comprises applying shadow removal masks for trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area in order to collect a stable background image on a moving road such that image processing is not affected by environmental shadows. See Para. 0003 of Hisashi, “It is difficult to collect a stable background image on a moving road, and since image processing is performed using the image captured by a monocular camera, it is easy to be affected by the shadows of buildings and street trees on the road.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh in view of Sugie et al. US20200082179A1 (henceforth Sugie)

Regarding claim 9,
Ganjineh discloses the limitations as recited in claims 1 and 4 above. Ganjineh further discloses:
wherein segmenting comprises applying occlusion masks for a drivable area to isolate image data of the ground area.
cleaned up road image wherein the lane marking objects are highlighted.” The segmenting comprises occlusion masks for a drivable area, such that only the drivable area (i.e. the road image) is shown.)

Ganjineh does not specifically state wherein segmenting comprises applying occlusion masks for a vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.  
However, Sugie teaches:
wherein segmenting comprises applying occlusion masks for a vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.  
(See Figs. 12 and 13, which shows an overhead image before and after an obstacle is removed. Since the obstacle includes a vehicle (See Para. 0093), then that includes removing the vehicle roof, hood, window side arms, rear view mirror, and interior dashboard to isolate image data of the ground area.)

Ganjineh to incorporate the teachings of Sugie to include wherein segmenting comprises applying occlusion masks for a vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area since it is “preferable that the high precision map is updated promptly in response to actual road changes. In the following, the position of the actual road at which some changes occur with respect to the road indicated in the high precision map is referred to as a point of change.” (Para. 0046, Surgie) In order to detect the point of change with high accuracy, it is preferable to remove an obstacle that is unnecessary for the detection of the point of change from the image captured by the camera. (Para. 0050, Surgie)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/       Primary Examiner, Art Unit 3669